Citation Nr: 1544082	
Decision Date: 10/15/15    Archive Date: 10/21/15

DOCKET NO.  08-38 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability.

2.  Entitlement to service connection for a right shoulder disability.

3.  Entitlement to an increased rating for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Gibson



INTRODUCTION

The Veteran served on active duty from January 1971 to February 1972 and June to December 1991.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Board remanded these issues in January 2013 for additional development, which has been achieved.

In this decision, the Board is denying service connection for the knees and the right shoulder, but granting a 10 percent rating for bilateral pes planus.  However, this issue of the rating assigned to his pes planus requires additional development.  Therefore, the issue of whether he is entitled to a rating for pes planus higher than 10 percent is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.   The Veteran's bilateral knee and right shoulder disabilities are not related to service.

2.  His pes planus manifests with painful motion, and pain on use with pain accentuated on use but not on manipulation.  He does not have swelling or callosities.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral knees and right shoulder disabilities have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).



2.  The criteria are met for a 10 percent rating for bilateral pes planus.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.7, 4.71a, DC 5276 (2015).
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA has complied with the duty to assist in this case.  Further, VA examination opinions have been obtained that are adequate for adjudication.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In regard to his pes planus, the evidence suggests that he has increased symptoms, and so another examination will be scheduled.  However, the evidence is sufficient to award an initial 10 percent rating at this time.  Therefore, the Veteran is not prejudiced by the Board's reliance on this evidence to award an initially higher rating.

Service Connection

The Veteran asserts that his bilateral knees and right shoulder are related to service. He alleges that his knees experienced "wear and tear" due to training, and that he sought medical treatment for his right shoulder during Desert Storm.

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 (2014).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

In regard to his bilateral knees, the Veteran's reserve records show that he complained of intermittent knee pain at his annual medical examination in May 1976.  The examination was normal.  Subsequent examinations conducted in September 1980, July 1984, May 1988, November 1991, and April 1992 showed normal knees with no complaints.  In 1994, following separation from both periods of active duty, he was placed on profile for a "bad" knee, but no diagnosis was made.  

The April 2013 VA examiner opined that bilateral knee arthritis, diagnosed in or around 2006, is not likely related to service.  He noted the Veteran's records from the 1970's through the 1990's that did not show a diagnosis, and that there was no suggestion that it was present in service.  He noted that the diagnosis occurred decades after service, and that in the interim he had aged and gained weight.  He attributed bilateral knee arthritis to natural processes associated with aging, indicating that a review of the medical literature showed this as the most common reason for the Veteran's arthritis.

There is no other evidence that outweighs this opinion.  The Board appreciates the Veteran's argument that he has shown evidence of continuity of symptoms, but his arthritis was not diagnosed until many years following service.  Arthritis is considered chronic, per se, and is presumed to be service connected if manifested to a compensable degree within one year following separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309(a).  Service connection for chronic disabilities listed under section 3.30(a) can be established on a showing of continuity of symptomatology following service.  38 C.F.R. § 3.303(b).  Establishing continuity of symptomatology requires competent and credible evidence demonstrating: (1) the condition was observed ("noted") during service; (2) symptoms of that condition continued after service; and, (3) the current condition is related to those continuing symptoms.  Id.  Here, there is no evidence that arthritis was observed or noted during service.

To the extent that he is alleging that he has had symptoms since service-which he has not specifically declared-the Board finds this credible.  The record supports knee problems in 1994, which was within five years of separation from his second period of active duty.  However, the examiner considered the 1994 profile, as well as the treatment records following service, and found it less likely that his current arthritis is a result of his service.  The Board places more weight on the VA examiner's opinion than the Veteran's allegations, as it is clear the examiner considered the evidence of record and researched the issue.  Also, there is no suggestion that the Veteran has training or expertise to competently opine that aches and pains in his knees in the 1990s were the manifestation of arthritis.  The VA examiner investigated this theory, and found it less likely.  Accordingly, the preponderance of the evidence weighs against service connection for bilateral knee arthritis.

In regard to his right shoulder, the Veteran alleges that he complained during Desert Storm regarding his rotator cuff.  His STRs show that he had muscle strain in November 1991, and that he was directed to return for medical assistance if his problem persisted.  His separation examination, later in November 1991, showed a normal shoulder with no complaints.  He was diagnosed with bursitis in 1999.  In November 2005, he complained of an "insidious onset" of pain in the right shoulder.  He did not note any particular injury, but the physician attributed to his work as a carpenter and from working on air conditioning.  He had surgery on the rotator cuff shortly thereafter.

The April 2013 VA examiner indicated the Veteran was diagnosed with a prior surgical resection of the lateral right clavicle.  He noted the Veteran's muscle strain in November 1991 and opined that it resolved, as he did not complain of it and there were no abnormalities found during the November 1991 separation examination.  He opined that the diagnosis was not likely related to service, and that the resection of the clavicle is a separate injury from a muscle strain.  He also noted that his surgery was in 2005, more than 10 years following separation from service.

There is no other evidence that outweighs this opinion.  The Board appreciates the Veteran's statements that he sought medical treatment during service; however, this evidence was considered by the VA examiner, who opined against a relationship to service because the injuries were not the same.  Accordingly, the preponderance of the evidence weighs against this claim, and it too must be denied.

Disability Ratings

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2015).  Separate diagnostic codes (DCs) identify the various disabilities.  See generally 38 C.F.R. Part 4 (2015).  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Consistent with the facts found, the rating may be higher or lower for periods of the time under review on appeal, that is, the rating may be "staged."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509-10   (2007).

The Veteran's bilateral pes planus is currently rated noncompensably under DC 5257.  38 C.F.R. § 4.71a.  Under this code, moderate pes planus, where the weight-bearing line is over or medial to the great toe, with inward bowing of the achilles, and pain on manipulation and use of the feet, either unilaterally or bilaterally, warrants a 10 percent rating.  Severe symptoms, with objective evidence of marked deformity, pain on manipulation and use accentuated, indication of swelling on use with characteristic callosities, is 30 percent bilaterally and 20 percent unilaterally.  Pronounced pes planus with marked pronation, extreme tenderness, marked inward displacement and severe spasm of the tendo achillis on manipulation that is not improved with orthopedic shoes or appliances, warrants a 50 percent rating bilaterally, or a 30 percent rating unilaterally.  Id., DC 5257 

The evidence shows that his feet are painful, and that he has pain on use that is accentuated on use.  The evidence does not show painful manipulation, or signs of swelling, or callosities.  He is issued shoe inserts that do not help him with this pain.

Based on this evidence, the Board finds that a 10 percent rating is warranted.  Although he does not have pain on manipulation, which is part of the criteria for a 10 percent rating, he does have pain on use accentuated, which is part of the criteria for a 30 percent rating.  The Board finds that he more closely approximates the criteria for the 10 percent rating.  38 C.F.R. § 4.7.

A higher rating is not warranted.  He does not have swelling, pain on manipulation, or callosities, which is required for the next higher rating.  

The record shows the Veteran was treated for plantar fasciitis in 2008, but it is not clear whether it is related to pes panus.  Consequently, the Board does not find that referral for extraschedular consideration is warranted at this time.  Extraschedular consideration is a component of an increased rating claim.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Plantar fasciitis is not specifically encompassed by the rating criteria applying to flat feet.  Thun v. Peake, 22 Vet. App, 111 (2008).  This will be addressed by the remand directives.  Because the issues of the appropriate rating to be assigned to his flat feet for the entire period on appeal is being remanded, the issue of whether extraschedular consideration is warranted will be readjudicated once the evidence is more completely developed.

The record does not suggest, and the Veteran does not allege, that his flat feet prevent him from working, therefore a claim for a total rating due to individual unemployability it not raised.






ORDER

The claim of entitlement to service connection for bilateral knee disability is denied.

The claim of entitlement to service connection for right shoulder disability is denied.

An initial rating of 10 percent is granted for bilateral pes planus.


REMAND

In regard to his claim for an increased initial rating for bilateral pes planus, he has alleged an increase in his symptoms.  Further, the evidence shows he has plantar fasciitis, but it is unclear whether that is also related to his pes planus or to his service.  An updated examination must be scheduled.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment he has received for his feet, and make arrangements to obtain all records that are not already associated with the claims file.

Ensure a complete record of VA treatment is associated with the claims file.

2.  After receipt of records, schedule an appropriate examination for a report on the current severity of bilateral pes planus.  The examiner is asked to review the claims file prior to the examination and to conduct a complete examination.

The examiner is asked to provide an opinion on whether pes planus is severe in one or both feet.  That is, is there objective evidence of marked deformity in one or both feet, pain on manipulation and use accentuated, indication of swelling on use, and/or characteristic callosities?  Please be specific in describing all findings.

The examiner is asked if there are any additional symptoms or diagnoses related to his pes planus.  The Board notes the Veteran was treated with plantar fasciitis during the pendency of this claim, and that he complains of severe pain.  

All opinions are to be supported with explanatory rationale citing to evidence in the record and/or medically accepted knowledge.

3.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

4.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


